EXHIBIT 10.13
 
PLEDGE AND SECURITY AGREEMENT
 
 
This Pledge and Security Agreement (this “Agreement”) is entered into on May 19,
2014 (the “Effective Date”) by and between Platinum Technology Ventures, LLC, a
Nevada limited liability company (the “Pledgor”) and SearchCore, Inc., a Nevada
corporation (the “Holder”). The Pledgor and Holder shall each be referred to as
a “Party” and collectively as the “Parties.”
 
RECITALS
 
WHEREAS, Pledgor is obligated to Holder under that certain Non-Recourse Secured
Promissory Note of even date herewith in the original principal amount of Ninety
Thousand Dollars ($90,000) (the “Operating Expenses Note”);
 
WHEREAS, Pledgor is obligated to Holder under that certain Non-Recourse Secured
Promissory Note of even date herewith in the original principal amount of One
Million Dollars ($1,000,000) (the “Purchase Note” and, together with the
Operating Expenses Note, the “Notes”);
 
WHEREAS, to ensure its performance and as security for the payment obligations
of Pledgor under the Notes, Pledgor has agreed to execute and deliver to Holder
this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt of sufficiency
of which is hereby acknowledged, the Parties hereto agree as follows:


AGREEMENT
 
1.  
CREATION OF SECURITY INTEREST

 
Pledgor hereby grants to Holder a security interest in and lien upon the
property described in Section 2 of this Agreement to secure performance and
payment of Pledgor’s obligations under the Notes. Concurrently with the
execution and delivery of this Agreement, as may be necessary and to the extent
requested by Holder, the Pledgor shall execute and deliver to Holder (i)
financing statements, and (ii) such other documents requested or required to
perfect and establish the priority of the liens granted to Holder hereby.
 
 
Page 1 of 6

--------------------------------------------------------------------------------

 
 
2.  
COLLATERAL

 
The “Collateral” shall consist of any and all interest Pledgor acquired pursuant
to that certain Domain Name Purchase Agreement of even date herewith (the
“Purchase Agreement”) in the Pledged Domain Names, as defined in the Purchase
Agreement.
 
3.  
PLEDGOR’S REPRESENTATIONS AND WARRANTIES

 
Pledgor hereby represents and warrants to the Holder, as of the Effective Date,
as follows:
 
(a)   Clear Title to Collateral. Pledgor represents that it is the sole owner of
the Collateral, having good and marketable title thereto, free and clear of any
and all liens, encumbrances, claims, or rights of others created by any acts or
omissions of Pledgor, except as created by this Agreement and the Sublease and
other obligations to DCL (as defined in the Purchase Agreement).


(b)   Priority of Lien. This Agreement constitutes a valid and continuing lien
on and security interest in the Collateral in favor of Holder, prior to all
other liens, encumbrances, security interests and rights of others arising from
any acts or omissions of Pledgor, except those of DCL as set forth in the
Purchase Agreement, and is enforceable as such as against creditors of and
purchasers from Pledgor.
 
4.  
EVENTS OF DEFAULT

 
The following events are Events of Default:
 
(a)   Default on Notes. The Pledgor is in default pursuant to Section 5 of the
Notes.
 
(b)   Limitations Regarding Collateral. Pledgor sells, transfers, leases or
otherwise disposes of any of the Collateral, or attempts, offers or contracts to
do so, or Pledgor creates, permits or suffers to exist any lien, security
interest, encumbrance, claim or right in or to the Collateral other than those
agreed to in advance by Holder (the “Other Encumbrances”). Pledgor will, at
Pledgor’s sole expense, defend the Collateral against and take such other action
as is necessary to remove such Other Encumbrances and defend the right, title
and interest of Holder in and to any of Pledgor’s rights to the Collateral,
including without limitation any proceeds and products thereof, against the
claims and demands of all persons.
 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
5.  
HOLDER’S RIGHTS

 
(a)   Rights of Holder Upon Default. If there is an Event of Default the Holder
may, at its option and at any time thereafter do the following: (1) declare the
entire aggregate amount of the Notes then outstanding and the interest and other
fees and expenses accrued thereon to be immediately due and payable without
notice and without presentment, demand, protest, notice of protest, or other
notice of default or dishonor of any kind, all of which are hereby expressly
waived by the Pledgor; (2) require Pledgor to assemble the Collateral, including
any books and records pertaining to the Collateral, and make them available to
Holder at a place designated by Holder; (3) notify any account of Pledgor and
any other person who shares Holder’ interest in the Collateral; (4) request
confirmation of the status of any account of the Pledgor upon which account
Pledgor is obligated; (5) require Pledgor to obtain Holder’ prior written
consent to any sale, agreement to sell, or other disposition of any Collateral;
or (6) remedy any default or waive any default without waiving the default
remedies and without waiving any other prior or subsequent default.
 
(b)   Rights Under Uniform Commercial Code. Without limiting any of Holder’
rights and remedies under this Agreement, Holder may enforce the security
interests and other liens given hereunder, and under the Notes and documents
referred to herein or contemplated hereby, pursuant to the applicable Uniform
Commercial Code and any other applicable law including all legal and equitable
remedies available to lenders generally.
 
(c)   Payments of Taxes and Insurance. If Pledgor fails to pay any taxes,
assessments, insurance premiums, or other amounts due to third parties as
required by Pledgor on the Collateral, Holder may, in its discretion and without
prior notice to Pledgor, make any such payment. Any payments made by Holder
under this paragraph shall not constitute (i) an agreement by Holder to make
similar payments in the future, or (ii) a waiver by Holder of any Event of
Default under this Agreement. Holder need not inquire as to, or contest the
validity of, any such expense, tax, security interest, encumbrance or lien, and
the receipt of the notice for the payment thereof shall be conclusive evidence
that the same was validly due and owing.
 
(d)   Rights and Remedies are Cumulative. All rights and remedies provided
herein are cumulative and may be exercised singly or concurrently, and are not
exclusive of any rights or remedies otherwise provided by law. Any single or
partial exercise of any right or remedy shall not preclude the further exercise
thereof or the exercise of any other right or remedy.
 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
6.  
ADDITIONAL PROVISIONS

 
(a)           Notices. All notices required or permitted hereunder shall be in
writing and shall be delivered as set forth in the Purchase Agreement of even
date herewith.
 
(b)           No Waiver; Cumulative Remedies. Holder shall not by any act,
delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Holder. A waiver by Holder of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy, which Holder would
otherwise have had on any future occasion. The rights and remedies hereunder
provided are cumulative and may be exercised singly or concurrently, and are not
exclusive of any rights and remedies provided by law.
 
(c)           Successors and Assigns. All covenants and agreements herein
contained by or on behalf of the Pledgor shall bind its successors and assigns
and shall inure to the benefit of the Holder and its successors and assigns. No
Party may assign this Agreement or any instruments or documents executed in
connection herewith or any of their respective rights hereunder without the
prior written consent of the Holder.
 
(d)   Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY THEREIN, WITHOUT
GIVING EFFECT TO THE RULES OR PRINCIPLES OF CONFLICTS OF LAW. Any action brought
to enforce the terms of this Agreement will be brought in the appropriate
federal or state court having jurisdiction over the State of California, County
of Orange.
 
(e)   Severability. In the event any one or more of the provisions contained in
this Agreement or in any other instrument or document referred to herein or
executed in connection with or as security for the Notes, shall, for any reason,
be held to be invalid, illegal or unenforceable, such provision(s) shall not
affect any other provision of this Agreement or any other instrument or document
referred to herein or executed in connection with or as security for the Notes.
 
 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
(f)   Defined Terms. Unless otherwise defined in this Agreement, terms used in
this Agreement, which are defined in the applicable Uniform Commercial Code, are
used with the meanings as therein defined.
 
(g)   Entire Agreement. This Agreement, the Purchase Agreement, and the exhibits
and instruments referenced therein, constitutes the full and entire
understanding and agreement between the Parties with regard to the subjects
hereof and no Party shall be liable or bound to the other Party in any manner by
any representations, warranties, covenants and agreements except as specifically
set forth herein. This Agreement may not be modified or amended except by a
written instrument duly executed by all of the Parties.
 
(h)   Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
  [remainder of page intentionally left blank; signature page to follow]
 
 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Pledge and Security Agreement
as of the date first written above.
 
 
“Pledgor”
“Holder”
   
Platinum Technology Ventures, LLC,
SearchCore, Inc.,
a Nevada limited liability company
a Nevada corporation
      /s/ Brad Nelms   /s/ James Pakulis By: Brad Nelms By: James Pakulis Its:
Manager Its: President and      
Chief Executive Officer



 


 
 Page 6 of 6

--------------------------------------------------------------------------------

 